Citation Nr: 1403141	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee, status post patellar open reduction and internal fixation (hereinafter, right knee disability).  

2.  Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to November 2002 and from May 2003 to August 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2008, June 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2010, the Board, inter alia, remanded the Veteran's claims for an increased evaluation for his right knee disability and an earlier effective date for the grant of service connection for PTSD.  The Board's remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  

In June 2013, a hearing was held via videoconferencing equipment which was conducted by the undersigned.  A transcript of the hearing is associated with the record.  


Clarification of issues on appeal

Earlier effective date  - PTSD

As noted above, in the July 2010 remand, the Board, inter alia, remanded the Veteran's claim for an effective date earlier than December 12, 2008, for the grant of service connection for PTSD for issuance of a statement of the case (SOC) pursuant to the United States Court of Appeals for Veterans' Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In a November 2011 rating decision, the RO determined that the there was Clear and Unmistakable Error (CUE) present in the June 2009 rating decision, and assigned the award of service connection for PTSD effective from September 26, 2008.  The Board notes that the Veteran has asserted that this award should be made effective from May 2, 2006 - the date of his initial claim for depression/PTSD.  As such, the RO's actions in the November 2011 rating decision amount to a partial grant of the Veteran's claim, and thus, the appeal is not abrogated and remains in appellate status.  

The Veteran was provided an SOC regarding his effective date claim in January 2013, in accordance with the Board's July 2010 remand directive.  Although it does not appear that the Veteran filed a timely substantive appeal with regard to this claim, as required under the Court's holding in Smallwood v. Brown, 10 Vet. App. 93, 97 (1997), the RO has continued development and adjudication of the claim and it has been certified to the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Indeed, the April 2013 brief from the Veteran's representative reflects continued dissatisfaction with this matter, and the Veteran provided testimony in support of this claim at the June 2013 hearing.  In light of above, the Board concludes that this claim is properly before the Board at this time, and, because the claim must be remanded, as discussed below, the Veteran is not prejudiced by the Board's determinations concerning this matter.  

TDIU

The Veteran initially filed his TDIU claim in October 2011.  The RO denied this claim in a May 2012 rating decision, and, after the submission of additional pertinent evidence within the appeal period, confirmed this denial in the August 2012 rating decision.  The Veteran did not express disagreement with this determination in a timely fashion; however, because the Veteran's initial TDIU claim occurred during the pendency of his appeal for an increased evaluation for his right knee disability, the TDIU claim is considered to be part and parcel of the increased evaluation claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, despite the lack of a notice of disagreement with the July 2012 denial of this claim, it is properly before the Board at this time.  Again, because this claim is being remanded by the Board, the Veteran is not prejudiced by the Board's determinations with regard to this matter.  

Referred issue

The issue of whether there was CUE in the June 2009 and November 2011 rating decisions which adjudicated the effective date of the award of service connection for PTSD has been raised by the record.  See the June 2013 hearing transcript at pages 26-27.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Indeed, the RO has neither provided the Veteran with the laws and regulations concerning such claims nor analyzed the facts of the Veteran's claim under such.  As will be further discussed below, this claim bears directly on the Veteran's claim of entitlement to an earlier effective date prior to September 26, 2008, for the grant of service connection for PTSD.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After a review of the record, the Board concludes that the Veteran's claims must be remanded so that VA may fulfill its duty to assist the Veteran in substantiating his claims.  

Initially, it appears that there are outstanding VA treatment records which may be pertinent to both of the issues on appeal.  In August 2005, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  It is unclear whether the Veteran was accepted into and participated in VA's Vocational Rehabilitation as a result of this application.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  Specifically, these records may show the severity and manifestations of his right knee disability, the extent to which his service-connected disabilities impair his ability to maintain a substantially gainful occupation, and whether he showed intent to file a claim to establish service connection for PTSD prior to September 26, 2008.  

The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).

Regarding the Veteran's claim for an earlier effective date, as noted in the Introduction, the Board has referred the claim of whether there was CUE in the June 2009 and November 2011 rating decisions which adjudicated the effective date of the award of service connection for PTSD.  In essence, the Veteran is seeking an earlier effective date for the grant of service connection for PTSD under 38 C.F.R. § 3.105.  As such, the referred claim is inextricably intertwined with his current claim on appeal for an earlier effective date.  For this reason, the Board concludes that these issues be adjudicated by the RO and certified to the Board together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, the Board observes that the development and readjudication of the Veteran's claims for an increased evaluation and earlier effective date may affect his combined evaluation during the appeal period under consideration for his TDIU claim.  As such, these issues are, also, inextricably intertwined, and adjudication of the Veteran's TDIU claim must be deferred at this time

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment from the VA Medical Center in Memphis, Tennessee, dated from November 13, 2013, to the present.  

2.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran, pursuant to his August 2005 claim for Vocational Rehabilitation.  Associate all received records, if any, with the claims file.  

3.  Thereafter, conduct any necessary development which reasonably flows from the above instructions, to include scheduling the Veteran for appropriate VA examinations regarding his right knee disability and TDIU claims.  

4.  The RO must fully develop and adjudicate the Veteran's claim of whether there was CUE in the June 2009 and November 2011 rating decisions which adjudicated the effective date of the award of service connection for PTSD.  The Veteran should be notified of any adjudication of this claim as well as his appellate rights.  

5.  Thereafter, the RO/AMC must readjudicate the issues on appeal in light of the totality of the evidence.  If any issue is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and allow them the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


